Title: From Thomas Jefferson to Thomas Mann Randolph, 16 September 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Poplar Forest.
Sep. 16. 20.
In a letter of the 13th ult. to the Secretary of the board of the Literary fund I stated to him that whenever it should be the wish of the board to close the contract for the loan of 20,000. D. to the Visitors of the University of Virginia I would execute the necessary bond on his sending me a copy of it. the Visitors are to meet on the 2d of October, and if it would suit the convenience of the board, it would be desirable for the visitors, in the annual report which they are then to address to you, to be laid before the legislature, to be able to state in their report that the whole of the loan has been effected. I shall be at Monticello on the 24th instant ready to recieve the pleasure of the board on this subject. I salute you with affectionate friendship and respect.Th: Jefferson